UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-2402


HERMAN WHALING,

                  Petitioner,

          v.

EASTERN ASSOCIATED COAL CORPORATION;           DIRECTOR,   OFFICE   OF
WORKERS’ COMPENSATION PROGRAMS,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0115-BLA)


Submitted:   March 18, 2010                     Decided:   April 6, 2010


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William B. Talty, Hanover, Virginia, for Petitioner.      Mark E.
Solomons,    Laura   Metcoff    Klaus, GREENBERG   TRAURIG   LLP,
Washington,    D.C.,  for   Respondent Eastern   Associated  Coal
Corporation.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman    Whaling      seeks       review   of    the    Benefits    Review

Board’s   decision       and   order   affirming       the     administrative         law

judge’s   denial    of    black    lung   benefits      pursuant      to   30   U.S.C.

§§ 901-945 (2006).        Our review of the record discloses that the

Board’s   decision       is    based   upon     substantial        evidence     and   is

without reversible error.          Accordingly, we deny the petition for

review for the reasons stated by the Board.                    Whaling v. Eastern

Associated Coal Corp., No. 08-0115-BLA.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    PETITION DENIED




                                          2